Franklin C.P. No. 97CR041902. This cause is a death penalty appeal from the Court of Common Pleas of Franklin County. On June 24, 1998, appellant filed a motion for an extension of time to transmit the record. Pursuant to S.Ct.Prae.R. XIX(4)(C)(2), the motion for an extension of time was required to be filed no later than June 15,1998. Whereas S.Ct.Prae.R. XIV(1)(C) prohibits the filing of a pleading that is not timely,
IT IS ORDERED by the court, sua sponte, that appellant’s motion for an extension of time to transmit the record be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, pursuant to S.Ct.Prae.R. XIX(4)(C)(1), that the Clerk of the Court of Common Pleas of Franklin County shall transmit the record on or before August 14,1998.